tcmemo_1996_76 united_states tax_court alice berger et al petitioners v commissioner of internal revenue respondent docket nos filed date richard c antonelli for petitioner in docket no john m mcnally for petitioners in docket nos and william f halley and caroline ades-pierri for respondent memorandum findings_of_fact and opinion beghe judge respondent determined the following 1cases of the following petitioners are consolidated herewith estate of howard berger deceased susan berger administratrix docket no and estate of howard berger deceased susan berger administratrix and susan berger docket no deficiencies in and additions to petitioners' federal_income_tax howard and alice berger docket nos and addition_to_tax year deficiency sec_6653 dollar_figure dollar_figure alice berger docket no addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure howard and susan berger docket no addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure the cases in the above-mentioned dockets have been consolidated for trial briefing and opinion following the trial we granted respondent's motion for leave to file an amended answer asserting the following increased deficiency and addition_to_tax against howard and susan berger docket no addition_to_tax year deficiency sec_6651 dollar_figure dollar_figure petitioners howard and susan berger did not file a reply to respondent's amended answer however their opening brief contends that their return overstated taxable_income from mausoleum crypt sales none of which they now assert should have been reported by howard berger and asserts an overpayment of dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the parties have settled some issues and respondent has conceded the sec_6653 addition against howard and alice berger for and the sec_6651 addition against howard and susan berger for the following issues remain to be decided evidentiary objections to certain exhibits and testimony whether alice berger signed the form_1040 under duress so as to invalidate it as a joint_return howard berger's and alice berger's respective ownership interests in the assets and business of woodbine cemetery woodbine during and for purposes of determining their rights to income therefrom a whether petitioners' method_of_accounting for mausoleum crypt sales and costs should be upheld generally and b whether howard berger must accrue income or recognize gain on the transfer of his interest in woodbine to alice berger pursuant to their divorce settlement agreement a whether howard berger or alice berger or both of them are required to recognize gain in from the sale of woodbine to their daughter and son- in-law b the adjusted_basis of woodbine at the time of sale c whether a portion of the sale constituted a dealer_disposition under sec_453 which would prohibit use of the installment_method for dealer assets and d if so whether and how an allocation should be made between dealer and nondealer assets in order to determine whether and to what extent the gain on sale is entitled to installment treatment whether howard berger and alice berger are liable for additional self-employment_tax for and and whether alice berger is liable for the sec_6651 addition_to_tax or sec_6662 accuracy- related penalty for after addressing the evidentiary questions we hold that the return was a valid joint_return and that petitioners used a proper method_of_accounting for mausoleum crypt sales as a result neither howard berger nor alice berger has taxable_income from phase ii mausoleum crypt sales for we allocate cemetery income including phase ii mausoleum crypt sales income between howard and alice berger for we hold that the gain on the sale of woodbine is attributable in its entirety to alice berger after discussing the rules for determining the bases of the woodbine assets in the hands of alice berger we use the rule_of 39_f2d_540 2d cir to determine the portion of alice berger's woodbine sale gain entitled to installment treatment as a nondealer disposition leaving the details to a rule computation we hold that howard and alice berger are both subject_to self-employment_tax for and and that alice berger is not liable for the sec_6651 addition_to_tax or the sec_6662 accuracy- related penalty for findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact filed by the parties and the accompanying exhibits are incorporated herein by this reference when petitioners filed their respective petitions alice berger resided in vermont and howard berger and susan berger resided in florida howard berger and alice berger were married in during the marriage alice berger was not employed outside the home prior to howard berger was an insurance salesman and he continued to receive renewal_commissions through in howard berger purchased the woodbine real_property and cemetery business located in oceanport new jersey from john and lois flock for dollar_figure the flocks had operated woodbine as a cemetery for in-ground interments howard berger continued the business of operating woodbine as a cemetery for in-ground interments from through the income of woodbine from the sale of cemetery plots interment fees and headstones was reported on the cash_basis method_of_accounting as were most expenses however the cost of grave plots dollar_figure per plot was carried in an inventory account and expensed for accounting and tax purposes when plots were sold by deed dated date howard berger transferred legal_title in the woodbine land buildings and structures into the joint names of howard berger and alice berger howard berger put the woodbine real_property in their joint names because he believed that alice berger already had an interest in the property by reason of their marriage by the end of alice berger knew that she was a joint owner of woodbine after howard berger transferred woodbine into his and alice berger's joint names he thought that they were its joint owners subsequent to the transfer alice berger's signature or a copy thereof appeared on deeds conveying cemetery spaces to customers of woodbine from through howard berger managed and operated woodbine and regularly went to work there during this period alice berger did not participate in the operation of woodbine in howard berger hired his son-in-law gregg kunkowski the husband of his and alice's daughter julia as a salesman for woodbine in howard berger began to construct a mausoleum on the woodbine property phase i and to solicit customers and receive deposits and installment payments for mausoleum crypts the deposits and installment payments received prior to completion of phase i were not recorded as income when received but were recorded as deposits pending completion of the phase i mausoleum the costs of construction of phase i were not deducted as incurred but were instead carried as inventory costs in construction of phase i was completed certificates of occupancy were obtained and certificates of ownership were issued to all customers who had paid in full howard and alice berger reported as income for all deposits and installment payments previously received for this phase the cost of construction of phase i was allocated to the total number of crypts and the allocated cost of unsold crypts was deducted ratably as cost of sales as woodbine issued certificates of ownership to subsequent crypt purchasers at or after completion of construction of the mausoleum in date during a trip to scotland howard berger became ill with a heart condition and he and alice berger separated when howard berger returned from scotland he did not move back to the family home in west long branch new jersey but moved instead to waterboro maine he never resumed day-to-day management or operation of woodbine during howard berger's absence gregg kunkowski acted as manager of woodbine after it became clear that howard berger was not going to return to work gregg kunkowski proposed a contract setting forth the terms for his continuing employment in the woodbine business he presented his proposal to dr florence f forgotson alice berger's attorney who drafted an agreement on date howard berger and alice berger as employers and gregg kunkowski as employee general manager entered an employment agreement the employment agreement provided for a 5-year term with an option to renew compensation equal to percent of the total gross_sales of space in the mausoleum and rent-free occupancy by the kunkowskis of the home renovated by them on the premises indefinitely construction of the second woodbine mausoleum phase ii began in and was completed in date in gregg kunkowski as manager of woodbine began to solicit customers for crypts in the mausoleum to be constructed in phase ii in woodbine began to receive deposits and installment payments for crypts in phase ii a customer who paid a deposit on a crypt in phase ii would execute a contract setting forth the location of the crypt the price and the payment terms the crypt purchase contracts generally provided that the customer would pay any unpaid portion of the purchase_price in equal monthly installments--without stated interest--over a period of not more than months prior to completion of construction the purchaser would receive a temporary certificate of ownership upon payment of the full contract_price for a crypt in phase ii and then a certificate of ownership when the mausoleum was completed after completion of construction the purchaser would receive a certificate of ownership upon payment of the full contract_price for space in phase ii the deposits and installment payments received by woodbine in and for phase ii were not recorded as income when received instead they were recorded as deposits pending completion of phase ii from date until date except for a short_period during late gregg kunkowski wrote to each of alice berger and howard berger a dollar_figure weekly check from woodbine's bank account these checks were posted to accounts on woodbine's books entitled ab draw or alice berger draw and hb draw or howard berger draw respectively gregg kunkowski also used the woodbine business account to pay some of howard and alice berger's personal expenses eg telephone and utility bills during howard berger and alice berger received dollar_figure and dollar_figure respectively from the woodbine business account in early alice berger initiated new jersey divorce proceedings against howard berger alice berger and howard berger were represented by counsel in these proceedings r about date dr forgotson as alice berger's attorney sent gregg kunkowski a letter stating alice berger has instructed me to advise you that as a joint owner of the woodbine cemetery mausoleum business you are instructed not to make any payments on behalf of howard berger and or susan moorehouse for any reason without the consent of alice berger 2although the letter is dated date subsequent court orders dated date and date which restrain alice berger from interfering with howard berger's receipt of dollar_figure per week from woodbine make clear that the letter should have been dated date and was sent about that time dr forgotson sent copies of the letter to alice berger and howard berger's attorney on date the superior court of new jersey chancery division family part monmouth county the chancery court ordered that plaintiff alice berger and or her attorney dr forgotson be and is hereby restrained from interfering with defendant's howard berger's receipt of income as a partner of the woodbine cemetery mausoleum in the amount of dollar_figure per week on date the chancery court issued an order confirming that howard berger was entitled to draw dollar_figure per week from the woodbine business retroactive to date during property settlement negotiations howard and alice reached an impasse both of them wanted woodbine and neither was willing to let the other have it to break the impasse howard and alice berger agreed that whoever was awarded woodbine would sell it to gregg and julia kunkowski for dollar_figure on date howard and alice berger and gregg and julia kunkowski executed an agreement sale agreement which stated in the event that i alice berger or i howard berger am awarded the property and business known as woodbine cemetery i will immediately sell woodbine cemetery to my daughter and son-in-law julia b and gregg w kunkowski who have been managing the business for the past two years in late gregg kunkowski began to solicit deposits and installment payments for crypts in a planned phase iiia mausoleum construction of which did not commence until after date total deposits received on phase iiia crypts prior to date totaled dollar_figure on date american cemetery consultants submitted an appraisal of woodbine to gregg kunkowski according to this appraisal which used both income valuation and net asset valuation methods woodbine at that time had a fair_market_value of dollar_figure the gross and net assets of woodbine were valued as follows cash as of accounts_receivable dollar_figure office building residence service building storage building equipment and furnishings uninsured office and grounds equipment salable inventory grave spaces salable inventory mausoleum crypts salable inventory cremation niches undeveloped land roads landscaping etc gross asset valuation less debt to mccleskey mausoleum co big_number net asset valuation dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the correct sum of these figures is not dollar_figure but dollar_figure which brings the net asset valuation figure closer to the price of dollar_figure ultimately agreed upon and paid american cemetery consultants viewed this result as supporting the valuation resulting from the income valuation method on or about date howard and alice berger entered into a settlement agreement which resolved the issues of alimony equitable distribution counsel fees and costs under the terms of the settlement agreement the berger family assets be divided as follows alice berger howard berger vermont house new jersey house1 new jersey furniture2 bonds note i note ii keogh stock woodbine annuity dollar_figure --- big_number dollar_figure big_number big_number big_number big_number --- big_number --- big_number --- big_number --- big_number big_number --- --- big_number big_number big_number the house was to be sold and the proceeds divided howard berger was to use his share of the proceeds of sale of the house to purchase one-half the furniture from alice berger the bergers' assets were divided approximately equally according to gross value although income_tax liabilities were inherent in several of the assets eg woodbine keogh and note ii an installment_sale note with a 78-percent gross_profit_percentage the settlement agreement did not expressly take account of or otherwise refer to tax_liabilities the settlement agreement provided that howard berger would indemnify alice berger for income taxes for years prior to but that they were equally liable for any income taxes due for the settlement agreement provided that the bergers would file a joint income_tax return for and share equally in any savings that resulted from filing a joint_return the settlement agreement stated that the property and business known as woodbine cemetery and mausoleum including real personal and business_assets shall be transferred to alice berger the settlement agreement also set forth the terms of the sale agreement requiring whoever was awarded woodbine alice berger to sell it to gregg and julia kunkowski for dollar_figure on date howard and alice berger and their counsel appeared in the chancery court and entered into the record the terms and conditions of the settlement agreement alice berger testified that she understood the terms of the settlement agreement that she had participated in its negotiation that she agreed the settlement was fair and equitable that no one had compelled her to accept its terms and that she would abide by them if they were made a part of the court's judgment howard berger's beneficial_ownership interest in the woodbine assets and business ceased on date thereafter he no longer received weekly payments of dollar_figure from the woodbine business account although several of his personal bills that had accrued prior to date were paid thereafter during howard berger received dollar_figure from the woodbine business account dollar_figure of which was paid prior to date from march until date alice berger received weekly payments of dollar_figure twice as much per week as she had been receiving prior to date from the woodbine business account in addition some of her personal expenses continued to be paid from the woodbine business account during alice berger received directly or indirectly dollar_figure from the woodbine business account dollar_figure of which was paid prior to date on date the chancery court entered a judgement for divorce the judgment incorporated the settlement agreement and was stated to be effective as of date the chancery court did not purport to pass on whether the settlement agreement was fair and reasonable but stated that based upon its observations and the parties' testimony the settlement agreement had been voluntarily and knowingly entered into by the parties with able assistance of counsel the chancery court determined that the settlement agreement became binding as a contract and as a judgment of the court the requirement in the settlement agreement for a subsequent sale of woodbine to gregg and julia kunkowski was placed in the judgement for divorce at the insistence of gregg kunkowski on date gregg kunkowski wrote the following letter on the woodbine letterhead to alice berger and howard berger and to julia's sister and brother florence and richard berger who play no roles in this case date dear alice florence howard richard i am writing this letter to appraise sic all of you of the situation which now exists here at the cemetery and is of the utmost importance to all of us when building mausoleums in phases as we are doing at woodbine it is common practice to segregate a certain amount of crypts to be used for temporary entombment these spaces are intended for those people who have purchased in future phases but had the misfortune of dying prior to the building's completion we have recently filled our last temporary entombment space in phase i and now must seek a certificate of occupancy so that we may legally make entombments in phase ii however in obtaining a certificate of occupancy drastic tax ramifications will result for howard and alice in their tax situation all monies collected for phase ii have been recorded as deposits so no tax has been paid on these monies this is acceptable legal accounting practice as we had not yet taken possession of the building the moment we so take possession of the building all the aforementioned monies become income to howard and alice and are then subject_to income_tax simply stated howard and alice will have one wopping sic tax bill for as we have no choice but to immediately obtain a c o and take possession of phase ii there is but one alternative to circumvent this problem howard and alice must immediately deed over the lands to the now existing non-profit corporation woodbine cemetery association of oceanport once it's done the tax situation will no longer exist as the association will not be subject_to income_tax the next step is to have the new corporation issue the necessary certificates of indebtedness howard has asked that these certificates be issued in both his and alice's names this is impossible as to do so would be a direct violation of a standing court order signed by judge kennedy on date which reads as follows the property and business known as woodbine cemetery and mausoleum including real personal and business_assets shall be transferred to the wife and the business known as woodbine cemetery and mausoleum shall be thereafter sold to julia berger kunkowski and her husband gregg kunkowski for the sum of dollar_figure plus interest all of which shall be paid over a period of twenty-five years at the rate of dollar_figure per year and payable monthly at dollar_figure per month the certificates must be issued in alice's name and the balance of the order executed this week i must obtain a certificate of occupancy so that entombment can be continued here at woodbine for the good of all we have to go forward with the above as quickly as possible a cemetery is a public trust no one's personal problems should ever be permitted to supersede the needs of the members of the community whom we serve very truly yours gregg kunkowski cemetery manager on date howard berger and susan moorehouse were married and she became known as susan berger by deed dated date howard berger transferred his remaining legal_title to the woodbine real_property to alice berger the delay in transfer of full legal_title to woodbine from howard berger to alice berger resulted from delay in securing an attorney to draft the necessary papers howard and alice berger filed joint returns for through reporting the woodbine income and expenses on schedule c they reported that howard berger was the proprietor of woodbine and that all the income from woodbine was self-employment_income of howard berger on date the chancery court ordered alice berger to show cause why an order should not be entered directing plaintiff alice berger to sign the federal and state_income_tax returns and return them to defendant howard berger for filing the order was served on alice berger and her counsel on date alice berger and her counsel appeared before the chancery court they were not able to persuade the chancery court that alice berger should not have to sign the return as required by the terms of the settlement agreement although alice berger believed that the return was erroneous she also believed that the chancery court had ordered her to sign it and she signed it at the courthouse howard berger had previously signed the return on date on date alice berger and howard berger timely filed their form_1040 attached to the return was the statement i alice w berger do certify that i am signing this return under duress by court order it is my contention that there was a change in the accounting_method of woodbine cemetery without approval of the internal_revenue_service and that this change does not clearly reflect income earned i intend to seek relief under furnish v comm ustc para and brown v comm 51tc116 none of the federal_income_tax returns filed by howard or alice berger for the taxable years through reported any gross_income in respect of payments to them or on their behalves from the woodbine business account by deed dated date alice berger transferred ownership of the woodbine real_property to woodbine cemetery association of oceanport inc woodbine association in exchange for woodbine association certificates of debt having a face value of dollar_figure and bearing interest pincite percent on the same day alice berger transferred her interest in the woodbine association certificates of debt to gregg and julia kunkowski in exchange for a dollar_figure note signed by gregg and julia kunkowski as makers to alice berger as payee the note called for monthly payments of principal and interest of dollar_figure for a term of years during alice berger received two payments totaling dollar_figure on the note the parties have stipulated that the income statement of woodbine accurately reflects its income expenses and net_income for the period january through date including therein dollar_figure of deposits with respect to phases i ii and iiia and dollar_figure allocated as cost_of_goods_sold for phases ii and iiia if all such deposits are found to be properly includable in income for the woodbine income statement shows net_income of dollar_figure which the parties have stipulated is the taxable_income of woodbine for the period january 1-date if such deposits are found to be properly includable in income for fully reported on the howard and alice berger joint 3although the certificates of debt are not in evidence special resolution attached to the minutes of the date meeting of the board_of trustees of woodbine association recites that the face_amount of the certificates of debt was dollar_figure plus interest pincite percent with interest payments only made on a monthly basis in the amount of dollar_figure per month the principal shall be due within days of demand made by the holder of the certificates return schedule c were the following amounts received in the total cemetery sales income plot sales openings and markers received in the total interest from the maintenance and preservation account and the total deposits and installment payments received on the phase i mausoleum the total deposits and installment payments received on sales of crypts in the phase ii and phase iiia mausoleums in and were as follows total phase ii dollar_figure dollar_figure dollar_figure phase iiia -0- big_number big_number big_number big_number big_number these amounts were not reported on the and joint returns of howard and alice berger the total deposits and installment payments received on sales of phase i ii and iiia mausoleum crypts for the periods january to date and march to date were as follows jan 1-date mar 15-date phase i dollar_figure dollar_figure phase ii dollar_figure dollar_figure phase iiia -0- dollar_figure adjustment dollar_figure -0- refunds big_number big_number dollar_figure dollar_figure the total cemetery income plot sales openings and markers for the above periods in was as follows jan 1-date mar 15-date cemetery income dollar_figure dollar_figure the total interest_income interest on maintenance and preservation funds for the above periods in was as follows jan 1-date mar 15-date interest_income dollar_figure dollar_figure the total cost of the phase ii mausoleum was dollar_figure which when divided by the number of crypt spaces--324--yields a per-unit cost of dollar_figure the allocated cost of goods with regard to and sales of crypts in the phase ii mausoleum and phase iiia mausoleum full payment made was dollar_figure computed as follows phase ii units at dollar_figure dollar_figure phase iiia units at dollar_figure dollar_figure total dollar_figure the above amounts were based upon total construction costs incurred as of date the remaining cost of the assets shown on the books of woodbine--cash grave and mausoleum inventories building improvements and equipment less depreciation howard berger's original cost was dollar_figure --as of date was dollar_figure this included dollar_figure of purchased goodwill which had not been assigned any value in the american cemetery consultants appraisal in addition the face_amount of the receivables of woodbine on that date was dollar_figure alice berger's accountant signed and timely filed on behalf of alice berger an application_for an automatic_extension of time until date to file her income_tax return and for an additional extension until date the explanation of why the additional extension was needed states return is under audit and changes may affect the district_director approved the application_for additional extension about date alice berger made no estimated_tax payments with her applications for extensions to file her return alice berger mailed her income_tax return form_1040 on date and it was received by the service_center on date schedule c attached to alice berger's income_tax return reported a net_loss from woodbine of dollar_figure having included slightly less than one-half of woodbine's gross_income and almost all of its expenses for attached to the return was the following statement schedule c was originally prepared by daniel hochberg accountant for woodbine cemetery in the federal_income_tax return of howard and alice berger was audited and accordingly an adjustment to income was made for an additional dollar_figure this item represented deferred income that was being book sic for future years therefore upon receipt of the rar this adjustment was made on the federal tax_return alice berger reported the sale of woodbine using form_6252 for the installment_method on her income_tax return she reported the sale price of dollar_figure but claimed that the adjusted_basis was dollar_figure resulting in no reported gain_or_loss on date approximately month prior to the filing of alice berger's income_tax return the internal_revenue_service had issued a report form_4549 in connection with the examination of the income_tax return of howard and alice berger the report took the position that phase ii mausoleum crypt sales payments were taxable schedule c income in the amount of dollar_figure to howard and alice berger the statutory notice issued by respondent to howard and alice berger for determined that their schedule c gross_income in respect of woodbine should be increased by dollar_figure in respect of phases ii and iiia mausoleum crypt sales payments without any offset for the costs allocable thereto on date the internal_revenue_service issued a report form_4549 in connection with the examination of the income_tax return of alice berger the report took the position that alice berger's schedule c taxable_income from woodbine during the year amounted to dollar_figure the report also took the position that alice berger realized and recognized taxable_income of dollar_figure on the sale of woodbine allowing a cost_basis equal to dollar_figure the statutory notice issued by respondent to alice berger for determined that her gross_income from woodbine should be increased by dollar_figure in respect of mausoleum crypt sales payments without any offset for the costs allocable thereto and also determined that she realized and recognized taxable ordinary_income of dollar_figure on the sale of woodbine howard and susan berger filed a timely application_for an automatic_extension of time until date to file their form_1040 they included a dollar_figure estimated_tax payment with the application howard and susan berger filed their form_1040 on date on schedule c attached to howard and susan berger's return they reported dollar_figure of taxable_income from the woodbine business based upon a computation of one-half of the income from before date for phase ii mausoleum crypt sales and less than percent of the total woodbine operating_expenses for on date the internal_revenue_service issued an amended report form_4549 in connection with the examination of the income_tax return of howard and susan berger the report and respondent's statutory notice took the position that howard berger's schedule c taxable_income from woodbine during should be increased by dollar_figure without any offset for the costs allocable thereto respondent's amended answer takes the position that howard berger also realized and recognized taxable_income of dollar_figure on the sale of woodbine to the kunkowskis howard berger died on date opinion as in many cases in which we sort out the tax consequences to former spouses of the property settlement attending the dissolution of their marriage respondent is largely a stakeholder but although the cases have been consolidated and properly so the benefits of consolidation could prove to be transitory and ephemeral barring stipulations to the contrary the consolidated cases will be appealable in different circuits because the former spouses had changed residence by the times they filed their petitions even though new jersey equitable distribution orders can only be modified under exceptional and compelling circumstances torwich v torwich a 2d n j super ct app div there could be further litigation to decide how the tax_liabilities we determine in these cases will be finally allocated between alice berger and the estate of howard berger cf in re hargrave cal rptr 2d ct app hill v richards a 2d n j although w e are not called upon to determine the ultimate responsibility for such tax as between alice berger and the estate of howard berger yonadi v commissioner tcmemo_1992_602 revd and remanded on other grounds 21_f3d_1292 3d cir the past current and possible future expenditures of judicial and party resources would have been substantially reduced if the parties had followed our suggestions that they enter a comprehensive settlement of the cases that we are now required to decide by amendment to the new jersey equitable distribution law the tax consequences to each spouse of a proposed distribution are included in the factors to be considered by the new jersey court n j stat ann sec_2a j west supp new jersey courts recognized--even before this amendment--that tax consequences including federal tax consequences should be taken into account in making an equitable distribution dugan v dugan a 2d n j stern v stern a 2d n j painter v painter a 2d n j compare goldman v goldman a 2d n j super ct app div with orgler v orgler a 2d n j super ct app div the fact that a new jersey court ordering an equitable distribution would have considered federal tax consequences was an important factor in the decision of the court_of_appeals for the third circuit in yonadi v commissioner f 3d pincite that the wife was liable for the capital_gains_tax attributable to the sale proceeds from the portion of the appreciated assets of a business allocated to her under a new jersey divorce settlement agreement the court_of_appeals held that imposition 4alice berger asks us to disregard 21_f3d_1292 3d cir revg and remanding on other grounds tcmemo_1992_602 because no appeal in the case at hand would continued of the capital_gains_tax entirely on the husband would materially distort the one-third two-thirds distribution that the new jersey court intended under new jersey law equitable distribution is not to be skewed along fault lines n j stat ann sec_2a west supp chalmers v chalmers a 2d n j tweedley v tweedley a 2d n j super ct ch div kothari v kothari a 2d n j super ct app div assuming as we do that howard and alice berger originally intended an approximately equal distribution we have no reason to believe that they also intended as alice berger now would have it that howard berger was to bear the entire burden of the federal_income_tax known to inhere in the deposits and unrealized_receivables attributable to crypt sales of the phase ii mausoleum completed in as well as the gain on the sale of woodbine to the kunkowskis looking at the asset allocation under the settlement agreement see supra p it's obvious that there would be a substantial imbalance in favor of alice--to the detriment of howard's estate--if he were subjected to all federal_income_tax continued lie to the court_of_appeals for the third circuit we cite and apply the approach of the court_of_appeals in yonadi because that court has special familiarity with new jersey law which governs the marital property rights of howard and alice berger and because we find persuasive its approach to arriving at an understanding of the interaction of the new jersey equitable distribution law and the federal tax law inherent in the cemetery assets and business transferred to the kunkowskis not only was howard berger to receive property having a gross value dollar_figure less than what was to be received by alice berger if he were to be saddled with all the tax_liabilities inherent in woodbine while alice berger were to receive woodbine free and clear of such liabilities the after- tax advantage to alice berger would be even more lopsided cf 102_tc_522 beghe j concurring this is a state of affairs that we believe a new jersey court would have wished to avoid see goldman v goldman a 2d pincite and we will try to avoid it in our effort to reach an appropriate result we conclude for reasons more fully explained infra that howard berger should not be subjected to any greater income_tax_liability for than he originally reported on his return we are impressed by the likelihood that howard's return position reflected a contemporaneous understanding of how the parties would treat the property settlement transaction for tax purposes in contrast alice's return positions--which showed a loss on her share of the woodbine operation for and her litigating positions in this case strike us as somewhat aggressive alice argues that the receipts from the phase ii mausoleum crypt sales are taxable to howard in their entirety for or and that he is also taxable on the entire gain on the sale of woodbine to the kunkowskis issue evidentiary problems the federal rules of evidence generally apply to proceedings before this court sec_7453 80_tc_1145 affd 749_f2d_1216 6th cir issue a exhibit 36-aj letter from gregg kunkowski respondent's opening brief objects to the admission of this date letter to prove the truth of the assertions within such letter on hearsay grounds respondent goes on to state that the letter is admitted for the limited purpose of showing what was communicated to howard and alice berger on or about such date neither howard berger nor alice berger has asserted that the letter qualifies for an exception to the hearsay rule nor has either proposed facts based on the letter the letter is admitted for the purpose specified by respondent and for whatever bearing the fact that it was communicated to howard and alice berger might have on their states of mind in consummating the transaction in which woodbine was transferred to the kunkowskis it also tends to indicate that gregg kunkowski played a dominant role in planning the woodbine transactions in issue b exhibits 46-at and documents signed by alice berger alice berger asserts that these exhibits are hearsay and objects to their use to prove that she was an owner of the woodbine business respondent asserts that they are party admissions see fed r evid d we agree with respondent rule d of the federal rules of evidence provides that a statement is not hearsay if-- admission by party- opponent --the statement is offered against a party and is b a statement of which he has manifested his adoption or belief in its truth alice berger signed exhibit 46-at the page employment agreement which was made thi sec_1st day of december between alice berger and howard berger husband and wife and owners of the woodbine cemetery and mausoleum hereinafter referred to as the employers and gregg kunkowski hereinafter referred to as the employee alice berger's attorney dr forgotson drafted and alice berger signed exhibit an answer to howard berger's motions for restraint which was filed with the superior court of new jersey in the bergers' divorce action in five different places the answer describes the woodbine business as jointly owned on or about date dr forgotson drafted and signed and alice berger signed exhibit a letter sent to gregg kunkowski at the woodbine business office the letter is from dr forgotson and states alice berger has instructed me to advise you that as a joint owner of the woodbine cemetery mausoleum business you are instructed not to make any payments on behalf of howard berger and or susan moorehouse for any reason without the consent of alice berger we find that alice berger read and adopted the statements contained in exhibits 46-at and therefore they are party admissions and not hearsay fed r evid d b issue c exhibit letter from alice berger's divorce counsel to judge fundler alice berger asserts that a letter dated date from dr forgotson to judge fundler is hearsay and objects to its use to prove that she was an owner of the woodbine business respondent asserts that it is a party admission see fed r evid d we agree with respondent rule d of the federal rules of evidence provides that a statement is not hearsay if-- admission by party-opponent --the statement is offered against a party and is c a statement by a person authorized by him to make a statement concerning the subject on date in the case of berger v berger no fm- n j super judge fundler ordered howard berger to make certain payments to alice berger on date dr forgotson acting as alice berger's counsel in the divorce proceeding sent judge fundler the april letter to clarify his march order in the april letter dr forgotson stated that mrs berger owns one half interest in the woodbine cemetary sic business any sums payable by the cemetary sic are therefore coming out of her share of the business as well we find that dr forgotson's statements in the letter to judge fundler were authorized by alice berger therefore they are party admissions not hearsay fed r evid d c issue d testimony of gregg kunkowski at trial gregg kunkowski's testimony about alice berger's statements of ownership was admitted for the purpose of proving that alice berger held herself out as a joint owner alice berger asserts that the testimony is hearsay and objects to its use to prove that she was an owner of the woodbine business respondent asserts that it is a party admission see fed r evid d we find that alice berger's statements to gregg kunkowski are party admissions not hearsay fed r evid d a although alice berger's admissions of joint_ownership in the woodbine business do not conclusively establish her ownership they are strong evidence that she held herself out as an owner and that she accepted the benefits_and_burdens_of_ownership issue duress the settlement agreement of date between howard and alice berger provided that they would file a joint income_tax return for and share equally in any resulting tax savings when alice berger appeared in the chancery court with counsel on date she testified that she understood the terms of the settlement agreement that she had participated in its negotiation that the settlement agreement was fair and equitable that no one had compelled her to accept its terms and that she would abide by them if they were made a part of the court's judgment the chancery court's judgment for divorce entered date recited that based upon the court's observations and the parties' testimony the settlement agreement had been voluntarily and knowingly entered into by the parties with able assistance of counsel the judgment also stated that the settlement agreement had become binding as a contract and as the court's judgment although alice berger received various benefits under the settlement agreement she did not sign the joint federal_income_tax return prepared for howard berger until subsequent to his application the chancery court ordered her on date to show cause why an order should not be entered directing her to sign it on date she appeared with her counsel before the chancery court and tried but was not able to persuade the chancery court that she should not have to sign the return then in the belief that the chancery court had ordered her to sign the return she signed it at the courthouse however she attached to the return a statement that she was signing a return that she believed to be incorrect and that she intended to seek relief under 262_f2d_727 9th cir affg in part and remanding in part on this issue 29_tc_279 and under 51_tc_116 she now argues that the return is not a valid joint_return because she signed it under duress when spouses file a joint_return the tax is computed on their aggregate income and their liability for the tax is joint_and_several sec_6013 a taxpayer's liability on a joint_return depends on the taxpayer's voluntary execution of the return 45_tc_555 a taxpayer who signs a return under duress has not voluntarily executed the return and will not be held liable for the tax shown due thereon or for any_tax deficiency for the year in question that is attributable to the other spouse 81_tc_634 we have stated that duress is determined under a uniform standard unaffected by the idiosyncracies of particular state law and implied that we would develop an independent federal standard brown v commissioner t c pincite however the cases that we cited support this conclusion only to a limited opinions of the supreme court seem to indicate that we should extent and recent 5we said that the court_of_appeals in 262_f2d_727 9th cir affg in part and remanding in part on this issue 29_tc_279 formulated a standard of duress applicable in federal tax controversies but it would appear that court was rather clearly applying the california law of duress the other case cited in 51_tc_116 in support of our statement was 45_tc_555 while that case did support a nationwide uniform standard of duress for the purpose of determining the validity of a federal_income_tax return as a joint_return id pincite it expressly denied that it was establishing a federal common_law of duress id pincite n apply state law on this issue one reason to apply state law is that in the area of duress as in other areas a distinct federal common_law has not developed however if we were to develop it we would presumably follow the restatement contract sec_2d 886_f2d_1472 6th cir using restatement contract sec_2d to determine minimum requirements under federal common_law of contracts with respect to duress and abuse-of-fiduciary-relationship issues under the restatement an improper threat by a party to a contract makes that contract voidable by the other party for reasons of duress when that threat leaves the victim no reasonable alternative to 6although federal contracts are a paradigm area for the application of federal common_law 487_us_500 the supreme court expressly refused to commit itself on whether state or federal_law governed on the issue of duress in connection with a federal military contract in 315_us_289 the supreme court's latest extended pronouncement on the issue of federal common_law o'melveny myers v fdic ___ u s ___ 114_sct_2048 a unanimous decision would seem to indicate that state law should be applied to decide the duress issue before us a federal common_law of landlord and tenant does not exist 671_f2d_1041 7th cir posner j deciding to use state law to decide landlord-tenant dispute to which postal service was a party for a variety of reasons having mainly to do with the paucity of federal common_law rules and the desirability of keeping the law as simple as possible federal courts asked to make federal common_law do so usually by adopting state law 13_f3d_232 7th cir posner j using state law to decide quiet title actions against internal_revenue_service see also 886_f2d_1472 6th cir federal common_law of release largely undeveloped in cases manifesting assent to the contract restatement contract sec_2d sec_175 however an improper threat by a third party not a party to the transaction will render the contract voidable only if the uninvolved party to the contract has not in good_faith and without reason to know of the duress either given value or relied materially on the transaction id sec_175 for our purposes a threat inducing assent to a contract is improper either if what is threatened is the use of civil process and the threat is made in bad faith or if the resulting exchange is not on fair terms and what is threatened is otherwise a use of power for illegitimate ends id sec_176 if state law governs either independently or because federal common_law so dictates we must decide which state law and that is a choice-of-law question in this case we have jurisdiction under the internal_revenue_code therefore federal common_law applies to the choice-of-law rule determination and this means applying the approach of the restatement conflict of law sec_2d 62_f3d_1356 ndollar_figure 11th cir congress talcott corp v gruber f 2d 8even if federal common_law does govern our issue it would appear that the federal common_law would merely apply the relevant state law o'melveny myers v fdic ___ u s at ___ s ct pincite cf 440_us_715 363_us_237 adopting state law as rule_of decision in federal tax case despite desirability of uniformity 12_f3d_583 6th cir affg tcmemo_1992_610 applying new york law of undue influence 3d cir federal tax issue 930_f2d_777 9th cir 927_f2d_882 5th cir 861_f2d_1291 1st cir 820_f2d_1000 9th cir pittston co v allianz ins co f_supp d n j whatever choice of law rule we were to use however whether it be the most-significant-relationship test of restatement conflict of law sec_2d section or some other test new jersey law would applydollar_figure 9restatements are used as sources for determining federal common_law rules in other areas besides conflict of laws 480_us_386 contracts enforceability of release 71_f3d_1251 7th cir restitution trusts in erisa case 63_f3d_1227 3d cir judgments issue preclusion 62_f3d_553 3d cir trusts erisa 59_f3d_953 9th cir contracts enforceability of release 28_f3d_347 3d cir contracts collective bargaining agreement in labor law 12_f3d_1205 n 3d cir contracts enforceability of release 10the result would be the same--and new jersey law would apply--under new jersey's choice-of-law principles on contractual issues new jersey uses the law of the place where the contract was concluded lex loci contractus unless the most-significant-relationship test of restatement conflict of law sec_2d sec compels a different result 65_f3d_314 3d cir gilbert spruance co v pennsylvania manufacturers' association ins co a 2d n j harleysville ins co v crum forster personal ins a 2d n j super ct app div cf d'agostino v johnson johnson inc a 2d n j in recent years new jersey has noticeably liberalized its law of psychological or moral duress 471_f2d_1137 3d cir citing rubenstein v rubenstein a 2d n j however even though new jersey no longer requires that duress produce fear sufficient to overcome the will of a person of ordinary firmness but only that the fear overcome the will of the person threatened it still requires that the threat be wrongful warner-lambert pharmaceutical co v sylk f 2d pincite citing rubenstein v rubenstein a 2d pincite continental bank v barclay riding academy inc a 2d n j new jersey hosp association v fishman a 2d n j super ct app div alice berger asserts that the chancery court ordered her to sign the return and that she signed it because she believed she had no choice and was afraid of the consequences of defying a court order although she signed the return at the courthouse she does not appear to have been signed it before a judge who was threatening improper or oppressive consequences see in re n d n y grand jury subpoena no 86-0351-s 811_f2d_114 2d cir in re marriage of betts n e 2d ill app ct alice berger did not testify that the chancery court had threatened consequences directly to her nor did she testify to the consequences she believed she had been threatened with alice berger and her attorney had an opportunity to show the chancery court why alice should not be ordered to sign the joint_return she was ordered to show cause although alice berger testified that her attorney told her--and that she believed--the chancery court had ordered her to sign the return the chancery court's order was not entered into evidence and no one else who testified had personal knowledge of whether she was ordered to sign the return as a result we're not sure whether alice berger signed the return under a court order or on her attorney's advice if she signed the return on her attorney's advice we would be reluctant to intrude into the attorney-client relationship if the chancery court ordered her to sign the return that would appear to have happened because she failed to show cause why she should not be ordered to sign it without a showing of abuse_of_discretion or threat of improper sanction we would be reluctant to impugn the chancery court's authority by construing its exercise to have been improper or wrongful see 192_f_849 5th cir execution of deed under coercion of the court's decree is voluntary even if such an order by the chancery court might have been erroneous peskin v peskin a 2d n j super ct app div error for chancery court to coerce settlement agreement in divorce case we cannot say that it rose to the level of being improper or wrongful especially since alice had already freely agreed to the settlement agreement and derived benefits from it see 65_f3d_37 5th cir affg tcmemo_1994_149 joyce v year invs inc n e 2d ill app ct we therefore conclude that such an order would not have been improper in the terms of restatement contract sec_2d sec_176 thus neither under new jersey law nor under some putative distinct federal common_law was there duress inasmuch as the result is the same whether we apply new jersey law or some distinct federal rule we need not decide which law governs the question of duress for the purpose of determining the validity of a joint_return although alice berger attached a disclaimer to the form_1040 return that she signed she did not alter the preprinted jurat in such a way as to invalidate the return as a joint_return cf 102_tc_137 affd 53_f3d_799 7th cir thus we hold that the return was a valid joint returndollar_figure 11because no party made the argument we do not consider at length whether the open-endedness of the joint_and_several_liability under a joint_return rendered unenforceable alice berger's agreement to sign a joint_return suffice it to say that under the test of 480_us_386 the relevant consideration would appear to be whether any public harm resulting from forcing her to honor her agreement would outweigh the benefits of doing so cf 59_f3d_953 9th cir under that test her agreement was clearly enforceable issue ownership of woodbine the questions for decision on this issue are who owned the woodbine assets and business from the beginning of through date and thereafter until date the answers to these questions should enable us to allocate the tax_liabilities on the woodbine income for those periods and on the gain from the sale of woodbine to the kunkowskis income is taxable to the taxpayer who earns and controls it 281_us_111 the choice of the proper taxpayer revolves around the question of which person or entity in fact controls the earning of income rather than who ultimately receives the income 73_tc_1246 service income assigned to trust the owners of land may be different from the owners of a business located on the land see crawford v commissioner tcmemo_1984_433 land and farm separate blunt v commissioner tcmemo_1966_280 separating mortuary business from land to decide when a transfer is complete for tax purposes we examine all the surrounding facts and circumstances no single one of which is controlling 68_tc_115 the focus of our inquiry however is on when the benefits_and_burdens_of_ownership have shifted id generally a transfer is complete upon the earlier of the transfer of title or the shift of the benefits_and_burdens_of_ownership 66_tc_904 citing 430_f2d_1019 6th cir affg 51_tc_290 in a federal tax controversy state law controls the determination of the taxpayer's interest in the property and the tax consequences are then determined under federal_law 472_us_713 and cases cited and quoted therein to decide when equitable_title ie the benefits_and_burdens_of_ownership passes we consider the following factors under state law legal_title intent of parties equity in property existence of present obligation to complete transfer right of possession party paying property taxes party bearing risk of loss and party receiving profits from operation and sale of property 77_tc_1221 spyglass partners v commissioner tcmemo_1995_452 although howard berger and alice berger had held joint legal_title to the woodbine property since date alice berger did not participate in the operation of the woodbine business prior to howard berger's illness in date neither had she received any benefits from her ownership_interest in the woodbine property during the years of the marriage prior to date other than indirectly through the support and maintenance she received from howard berger after howard berger's illness and the breakup of the marriage however her involvement in the business increased and she began to receive payments directly from the woodbine business account although alice berger never participated in the day-to-day operations of the woodbine business after date neither did howard berger cf blunt v commissioner supra joint owner of real_estate was sole and active operator and owner of the business gregg kunkowski managed the operations soliciting customers negotiating contracts with customers and contractors paying the bills and keeping the books_and_records he approached the bergers only for major decisions in gregg kunkowski presented an employment proposal to dr forgotson alice berger's attorney who drafted an employment agreement on date alice berger signed the agreement as did howard berger between alice berger and howard berger husband and wife and owners of the woodbine cemetery and mausoleum hereinafter referred to as the employers and gregg kunkowski hereinafter referred to as the employee by presenting the employment agreement to alice berger's representative gregg kunkowski treated alice berger as an owner of the business by signing the employment agreement alice berger bound herself to the terms of the agreement and evidenced her acceptance of the benefits and burdens of her joint_ownership of the woodbine business by date alice berger exercised enough control_over the woodbine business to order gregg kunkowski to stop making payments to howard berger gregg kunkowski appeared to believe that alice berger had the authority to do so because he stopped making the payments see tucker v commissioner tcmemo_1983_456 comparing owners' participation in and control of the business until the chancery court ordered him to resume them throughout the divorce proceedings alice berger represented to the chancery court that she and howard berger jointly owned woodbine and that the weekly payments from the woodbine business account were in addition to alimony pendente lite during alice berger withdrew dollar_figure from the woodbine business account and from january until date she withdrew dollar_figure during howard berger withdrew dollar_figure from the woodbine business account and from january until date he withdrew dollar_figure during and until date howard and alice berger shared the benefits of the woodbine business and alice owned the woodbine business jointly with howard although full legal_title to the woodbine real_property was not transferred to alice berger until date the settlement agreement of date transferred all the benefits and burdens of the woodbine property and business to alice berger see deyoe v commissioner supra thereafter howard berger no longer received weekly payments or had his expenses paid_by woodbine except those expenses that had already accrued whereas alice berger continued to have her expenses paid through the woodbine business account and increased her weekly draw payments to dollar_figure receiving more than dollar_figure after date alice berger also received the entire proceeds of sale of woodbine in the form of the kunkowskis' installment note and she has been receiving payments of interest and principal on the note in their entirety ever since alice berger's assertion that she was merely an accommodation party is belied by the fact that without consulting howard berger who she asserts was the actual owner of woodbine she doubled her draw she also did not transfer woodbine directly to the kunkowskis as was required by the sale agreement and the settlement agreement instead she entered into a relatively complicated transaction transferring the business and property to the woodbine association in exchange for certificates of debt in the woodbine association and then transferring the certificates of debt to gregg and julia kunkowski in exchange for their promissory note we don't believe that alice berger would have entered into such a complicated transaction if she were merely an accommodation party alice berger was contractually bound to sell woodbine to gregg and julia kunkowski but she had bound herself to sell it only if and to the extent it was awarded to her howard berger would have been similarly bound if woodbine had been awarded to him alice berger was awarded woodbine she alone reaped the benefits of ownership from march until date among the eight factors under state law recited by grodt mckay realty inc v commissioner supra only factor legal_title and that only to the extent of one-half ownership of the real_property clearly remained with howard berger in the period between march and date we have just seen that for purposes of factor alice berger was the party receiving profits from the operation and sale of the property during that period in addition the terms of the settlement agreement rendered the transfer of full ownership to alice berger legally enforceable for purposes of factor gave her the right of possession for purposes of factor probably transferred to her the risk of loss for purposes of factor and left her with the obligation to pay property taxes for purposes of factor the terms of the settlement agreement also manifested the intent of the parties to complete the transfer for purposes of factor which was done in due coursedollar_figure this leaves only the acquisition of an equity in the property factor 12alice berger tries to make something of the fact that the transfer documents of june and date were nothing more than conveyances of real_property she argues that she never received and never transferred the woodbine business including the bank accounts and receivables and so she should not be taxed on the income of the business nor treated as having sold these assets we are satisfied however on the basis of the entire record that she had the benefits_and_burdens_of_ownership of the business during the period mar 14-date as evidenced by the substantial draw payments she received during this period and that the dollar_figure price she received was based on the woodbine assets and business in their entirety indeterminate but it would appear to us to follow the other factors that would attribute the full ownership of woodbine to alice berger after date howard and alice berger owned the woodbine property and business jointly during and until date thereafter alice berger was the sole owner of the woodbine property and business until the sale of date issue a method_of_accounting for mausoleum sales and costs generally a taxpayer computes taxable_income using the same method_of_accounting that he or she regularly uses to compute income in keeping the books sec_446 a taxpayer may use the cash_receipts_and_disbursements_method an accrual_method any other method permitted by this chapter or any combination of the foregoing methods permitted under regulations prescribed by the secretary sec_446 the regulations permit any combination of the cash accrual or other permissible methods_of_accounting if such combination clearly reflects income and is consistently used sec_1 c iv income_tax regs a method_of_accounting includes both the taxpayer's overall_method_of_accounting and the method_of_accounting for any item 63_tc_556 affd 533_f2d_768 2d cir sec_1_446-1 income_tax regs if a taxpayer changes the method_of_accounting regularly used to compute income in keeping the books the taxpayer must secure the consent of the secretary before computing taxable_income under the new method sec_446 adoption of a method_of_accounting for a new trade_or_business is not a change in the method_of_accounting sec_1_446-1 income_tax regs use of a method_of_accounting different from a taxpayer's overall_method_of_accounting is also not a change in the method_of_accounting if it results from a change in underlying facts sec_1_446-1 income_tax regs for a different method_of_accounting to be a change the item itself must be basically the same as an item previously accounted for with the present method_of_accounting differing from the prior treatment unless the transactions are basically the same the accounting treatment would not be a 'change' of accounting but only a 'new' accounting_method for a different transaction 51_tc_500 affd 426_f2d_417 6th cir from through the years in issue woodbine's sales of grave plots were recognized when cash was received and most expenses were recorded when paid however the costs of grave plots were inventoried and expensed only as plots were sold when construction of the first mausoleum began in mausoleum crypt sales were accounted for differently until construction of the mausoleum was complete customer payments to purchase crypts were treated as deposits when the mausoleum was completed prior payments were recognized as income and the pro_rata share of construction costs was expensed subsequent sales of crypts were then treated similarly to grave plot sales sales were recorded when cash was received and the remaining cost of crypts was inventoried and then expensed as the remaining crypts were sold alice berger asserts that howard berger by using a method_of_accounting for mausoleum crypt sales different from the method he used for cemetery plot sales changed woodbine's accounting_method to a method that does not clearly reflect income and that he did so without the secretary's consent she therefore concludes that receipts from the sale of crypts were income when received howard berger asserts that the method_of_accounting adopted for mausoleum crypt sales was not a change in accounting_method and that the cash_method for grave plot sales and the accrual_method for mausoleum crypt sales is a permissible combination of methods that clearly reflects income respondent agrees with howard berger that there was no change in accounting_method and that until date woodbine used a permissible combination of the cash and accrual methods that clearly reflected income however respondent asserts that howard berger's transfer of his interest in the woodbine business to alice berger caused a triggering of tax to howard and that a pro-rata portion of the profit attributable to 'deposits' received prior to the transfer should be taxed to howard in we find that there was no change in accounting_method that woodbine's combination of methods clearly reflected income during and and that although sec_1041 prevents howard's date transfer of his interest in woodbine to alice from being treated as a gain recognition event to him the transfer triggered the accrual of howard's share of the income from crypt sales that had been previously deferred and that would not have been otherwise includable in income until the completion of the phase ii mausoleum in date sales of crypts during construction significantly differed from sales of cemetery plots when a cemetery plot was sold ownership of the plot was transferred to the purchaser at approximately the same time as woodbine received cash the plot was ready for excavation and use and woodbine's cost of the sale was known on the other hand when a mausoleum crypt was sold during construction ownership of the crypt was not transferred and the crypt was not ready for occupancy until the mausoleum building was completed prior to completion of the mausoleum woodbine's cost of sale of crypts could only be estimated because sales of crypts significantly differed from sales of plots the method_of_accounting adopted for crypt sales was neither a change in the overall_method_of_accounting nor a change in the treatment of a material_item the method_of_accounting for crypt sales was a new method_of_accounting for a different item because the new accounting_method was not a change in method the secretary's consent was not required sec_1 e ii b income_tax regs we now discuss why the different method_of_accounting for mausoleum crypt sales clearly reflected income sec_1 a income_tax regs alice berger cites 45_f2d_667 d c cir affg 13_bta_638 for the proposition that where forfeiture of the deposit will result from a breach of the contract by the customer the deposit is taxed in the year of receipt alice berger asserts that in evergreen the court held that periodic_payments received pursuant to contracts for the sale of mausoleum crypts during the construction phase were taxable when received regardless of when construction was completed we disagree the taxpayer in evergreen cemetery association v burnet supra kept its books on an accrual basis the taxpayer had sold crypts in before its mausoleum was completed and in the year the mausoleum was completed purchasers were allowed to pay for crypts over time and at the end of not all of the crypts had been paid for in full for the taxpayer included in income the cash collected during and but did not include the unpaid amounts this accounting_method was improper because the entire sales_price of all crypts sold by it had accrued in the year id pincite although the court in evergreen cemetery association did not directly address the propriety of including sales in gross_receipts it implicitly agreed that the income from crypt sales was taxable in the year the mausoleum was completed regardless of when the cash had been collected generally when property is exchanged for cash the receipt of cash clearly reflects the receipt of income from the sale of the property however when cash is received in exchange for a promise to transfer property that is not yet constructed the amount or existence of income is less clear as to the crypt sales in issue a pure cash_receipts_and_disbursements_method of accounting would recognize income from the sale of a crypt when cash is received but would delay deduction of the cost of construction until the cash is spent certainly not a clear_reflection_of_income see 88_tc_1500 'the cost_of_goods_sold must be deducted from gross_receipts in order to arrive at gross income' quoting 11_tc_1076 see also 11_tc_964 until a mausoleum was completed woodbine's overall_method_of_accounting would not clearly reflect income from crypt sales either the costs of construction would have to be estimated and accrued and a portion expensed or the recognition of gross_receipts delayed until receipts could be matched with the costs of construction neither method would appear to reflect income more clearly than the other without a showing either that woodbine's overall_method_of_accounting would clearly reflect income from mausoleum crypt sales or that the method_of_accounting adopted for such sales does not clearly reflect income we will not change the accounting_method that was consistently used for crypt sales during the previou sec_4 years and that had been implicitly authorized by respondent sec_1_446-1 income_tax regs as a result we reject alice berger's efforts to accelerate part of phase ii mausoleum crypt sale income into and to make it solely taxable to howard berger on the ground that she was not a party to the joint_return issue b recognition of income upon transfer of woodbine respondent argues that howard berger's transfer to alice pursuant to their settlement agreement is similar to the transfers of partially completed construction contracts by the corporations in 153_f2d_681 5th cir liquidating corporation affg 5_tc_127 and 190_f2d_330 10th cir nontaxable reorganization affg 13_tc_425 respondent argues that as a result of howard's transfer the method_of_accounting for mausoleum crypt sales that we have accepted no longer clearly reflected income at least as to him respondent relies on sec_1_451-5 income_tax regs to justify substituting a percentage_of_completion_method to account for howard's share of the income from phase ii mausoleum crypt sales for although alice berger disagrees with the assertions of howard and respondent that she had or acquired any ownership_interest in the woodbine property and business she concurs with respondent's general position on the application of jud plumbing and standard paving and argues under the assignment_of_income principle that the deposits would be income to howard berger as of the date of transfer howard berger now repudiates his return position and asserts that the transfer of his remaining one-half interest in the woodbine property and business was a nontaxable transfer of property under sec_1041 not an assignment_of_income and that jud plumbing does not apply we hold that sec_1041 does not trump clear_reflection_of_income in the peculiar factual circumstances of this case as a result howard berger will be required to accrue a share of income from phase ii mausoleum crypt sales for even though he transferred his one-half interest in woodbine in date months prior to the completion of the phase ii mausoleum however by reason of sec_1041 he recognized no gain on that transfer or on alice berger's subsequent sale of woodbine to the kunkowskis sec_1041 was enacted by sec_421 of the deficit_reduction_act_of_1984 defra publaw_98_369 stat it provides as a general_rule that no gain_or_loss shall be recognized on a transfer of property from an individual to a spouse or a former spouse but only if the transfer is incident to the divorce sec_1041 is effective generally for transfers after date in taxable years ending after such date see defra sec_421 98_stat_795 prior to the enactment of sec_1041 the resolution of property rights incident to a divorce gave rise to differing tax results depending on how each spouse's rights and obligations were viewed for state law purposes the supreme court had ruled that a transfer of separately owned appreciated_property to a spouse or former spouse in exchange for the release of marital claims resulted in the recognition of gain to the transferor 370_us_65 however upon an approximately equal division of community_property on divorce no gain was recognized on the theory that there was only a nontaxable partition not a sale_or_exchange 64_tc_959 affd per curiam 552_f2d_1350 9th cir see also 72_tc_326 the commissioner applied a like result to the partition of jointly held property see revrul_74_347 1974_2_cb_26 the tax treatment of divisions of property between spouses involving other various types of ownership under the different state laws was often unclear and resulted in much litigation see h rept part pincite several common_law states had tried to avoid the result in the davis case by amending and bending their property and equitable distribution laws id congress was dissatisfied with the resulting patchwork and desired to make the federal tax law less intrusive into marital property relationships id pincite sec_1041 was the result the ways_and_means_committee explained that the transfer of property to a spouse incident to a divorce will be treated for income_tax purposes in the same manner as a gift gain including recapture_income or loss will not be recognized to the transferor and the transferee will receive the property at the transferor's basis whether the property has appreciated or depreciated in value this nonrecognition rule applies whether the transfer is for the relinquishment of marital rights for cash or other_property for the assumption_of_liabilities in excess of basis or for other consideration and is intended to apply to any indebtedness which is discharged thus uniform federal_income_tax consequences will apply to these transfers notwithstanding that the property may be subject_to differing state property laws id fn ref omitted an assignment_of_income is generally disregarded unless the underlying income-producing property is also transferred see generally bittker lokken federal taxation of income estates and gifts ch 2d ed supp usually there is no property underlying personal_service_income so that assignment of personal_service_income is disregarded and the taxpayer who earned the income is taxed on it under 281_us_111 in this case property a one-half interest in woodbine was transferred subject_to contracts for sale of mausoleum crypts and related receivables and deposit liabilities cf kochansky v commissioner tcmemo_1994_160 contingent legal fee taxable to lawyer who earned it not spouse who was awarded it but see 464_f2d_891 9th cir the line between earned_income and income from property is not always marked with dazzling clarity even though there may be a personal service element in the income from the operation of a cemetery this record provides no factual basis for separating that element from the income from mausoleum crypt sales nor do we see any proper theoretical ground for doing so moreover howard and alice had both delegated the management and operation of woodbine to gregg kunkowski respondent's position that the assignment_of_income principle can apply to transfers of property with economically accrued income elements see revrul_87_112 1987_2_cb_207 so as to trump sec_1041 has been criticized as an unfortunate step backward into the judicial confusion created by the davis_rule mccaffery salten structuring the tax consequences of marriage and divorce sec pincite citing asimow the assault on tax-free divorce carryover_basis and assignment_of_income tax l rev but see gabinet sec_1041 the high price of quick fix reform in taxation of interspousal transfers am j tax pol the concerns expressed by mccaffery salten supra pincite extend beyond the resulting uncertainty for parties negotiating marital settlements to include the unfairness of immediately triggering income before cash is in hand and even causing income actually paid to one spouse to be attributed to the other in 98_tc_368 we rejected the commissioner's reliance on the assignment_of_income_doctrine to conclude that the payments a former wife received in settlement of her claim to a community_property interest in her husband's military pension were nontaxable gifts under sec_1041 and sec_102 in the absence of sec_1041 we would not hesitate to uphold respondent's reliance on 153_f2d_681 5th cir to apply the clear_reflection_of_income rule to require howard berger to use the percentage_of_completion_method to determine his share of the woodbine income as of the time of the transfer jud plumbing and 190_f2d_330 10th cir are only a couple of examples of the numerous occasions on which a taxpayer winding up its existence as a tax-paying entity was required to include income in its final taxable_year under the clear_reflection_of_income rule even though its otherwise proper method_of_accounting would not have otherwise required inclusion in that year see 430_f2d_679 9th cir affg tcmemo_1969_39 265_f2d_6 9th cir 247_f2d_370 4th cir revg and remanding on other grounds 26_tc_795 193_f2d_594 5th cir 192_f2d_718 9th cir 170_f2d_911 2d cir affg 9_tc_364 see also 29_tc_154 clear_reflection_of_income trumps nonrecognition under sec_351 whereas sec_351 generally trumps assignment_of_income revrul_80_ 1980_2_cb_113 citing 490_f2d_1172 3d cir affd 267_f2d_434 9th cir see generally bittker eustice federal income_taxation of corporations and shareholders par pincite to 6th ed the termination of howard berger's performance obligation to purchasers of phase ii mausoleum crypts see sec_1_451-5 income_tax regs makes it appropriate to apply jud plumbing and sec_446 to his date transfer this is a situation contemplated by sec_1_451-5 income_tax regs in which in a taxable_year howard's liability under the agreement the phase ii mausoleum crypt sales contracts otherwise ends so as to make it appropriate that so much of the advance_payments as was not includable in his gross_income in preceding_taxable_years shall be included in his gross_income for such taxable_year any concerns about unfair income triggering and misattribution of deferred income need not detain us at the time of the transfer from howard to alice on date less than months remained before the phase ii mausoleum would be completed and the bulk of the pre-completion deposits was already in hand during all of and and for the first weeks of howard berger had received draw payments of dollar_figure per week plus payments of personal expenses that were primarily financed by those deposits no misattribution results from taxing howard on one-half the income attributable to phase ii mausoleum crypt sales prior to his date transfer it follows that howard berger's taxable_income from the operations of woodbine includes not only his one-half share of the operating profits of woodbine for the period from january through date computed under woodbine's method_of_accounting but also a portion of the income from the phase ii mausoleum crypt sales howard berger has not furnished the cogent proof that would require us to reduce the dollar_figure of net_income that he reported from the woodbine business for this period in see 92_tc_312 nestle holdings inc v commissioner tcmemo_1995_441 70_tcm_683 ria tc memo par big_number pincite0 consequently we hold him to the initial admission in his return as to the measure of his woodbine income including his share of the phase ii crypt sale incomedollar_figure 13the estate of howard berger now takes the position that in continued respondent would tax howard under our 50-percent allocation to him on dollar_figure of profit on mausoleum deposits plus dollar_figure his 50-percent share of other cemetery income and interest_income for a total of dollar_figure this is not much less than the amount reported by howard on his joint_return we believe that respondent's approach to taxing howard berger is supported by the parties' stipulations as to the amounts of phase ii mausoleum crypt sales deposits and costs that would be taxed on a percentage of completion basis as of date to a percent owner we treat respondent's argument as a concession and reduce howard berger's schedule c woodbine income from dollar_figure to dollar_figure we therefore treat alice berger as having received the remainder of woodbine's taxable_income for inasmuch as the parties have agreed that the total taxable_income of woodbine for the period in through date amounted to dollar_figure alice berger is taxable on the remainder of dollar_figure it's not unfair to tax alice berger on that amount of woodbine operating income for until date she received the same monthly draw payments as howard berger thereafter continued he should be taxed only on dollar_figure of woodbine income which approximates the following amounts of pre-date income cemetery income dollar_figure interest_income dollar_figure dollar_figure dollar_figure this is the basis for howard berger's argument that he and susan berger have a substantial overpayment for until date she received draw payments from woodbine at dollar_figure per week and total payments of dollar_figure and howard berger received only dollar_figure on account of personal expenses that had previously accrued under our approach alice berger's woodbine taxable_income exceeds howard berger's taxable_income by approximately dollar_figure the amount by which alice berger's draw payments and withdrawals made after date exceeded the payments to howard berger during the same period woodbine taxable_income total taxable_income dollar_figure alice berger -big_number howard berger big_number minu sec_3 big_number issue a whether alice berger or howard berger is required to recognize gain from the sale of woodbine in it appears to be undisputed by the parties that the sale transactions of date should be treated as a direct sale of woodbine to the kunkowskis in exchange for their installment note to alice berger alice berger argues that sec_1041 does not apply because the sale to the kunkowskis was a transfer to third parties on behalf of a spouse and thus falls under sec_1_1041-1t q a-9 temporary income_tax regs fed reg date for this conclusion she largely relies on 981_f2d_456 9th cir however this court concluded in 102_tc_77 that arnes v united_states supra had been wrongly decideddollar_figure under the test that we expressed in blatt v commissioner supra pincite a transfer that satisfies an obligation or a liability of someone is a transfer on behalf of that person alice berger's sale of woodbine to the kunkowskis does not represent a sale on behalf of howard berger and thus sec_1041 does not attribute to howard any gain realized by alice on her sale of woodbine to the kunkowskis alice berger asserts that both parties alice and howard were obligated to transfer woodbine to the kunkowskis however neither howard nor alice was obligated to sell woodbine until an award was entered by the chancery court the settlement agreement stated that whoever was awarded woodbine would immediately sell it to the kunkowskis howard berger was not awarded woodbine and so was never obligated to sell it to the kunkowskis we disagree with alice's argument that her sale to the kunkowskis was made on behalf of howard alice berger also argues that sec_1041 does not apply because the sale to the kunkowskis was part of a step transaction on behalf of howard and that therefore he must recognize gain on the transfer of woodbine to alice alice also asserts that 14see also 102_tc_522 it is unclear to what court_of_appeals appeal in this case would lie but it would almost certainly not be to the court_of_appeals for the ninth circuit therefore 54_tc_742 affd 445_f2d_985 10th cir does not constrain us to follow 981_f2d_456 9th cir the step-transaction doctrine applies to collapse the transfer of the woodbine assets and business from howard to alice to woodbine association to gregg and julia kunkowski into a direct transfer from howard to the kunkowskis as for the step-transaction doctrine sec_1_1041-1t a-2 example temporary income_tax regs fed reg date does say that the step-transaction doctrine may apply to sec_1041 in appropriate circumstances however the regulation addresses the use of the step-transaction doctrine to extend rather than limit the sweep of sec_1041 a-2 as a whole says that sec_1041 applies to all transfers of property between spouses not just those incident_to_divorce example says that this includes transfers between one spouse and a sole_proprietorship owned by the other spouse example says that sec_1041 does not apply to transfers between one spouse and a corporation wholly owned by the other example then goes on to say that in appropriate circumstances general tax principles including the step-transaction doctrine may apply to recharacterize the transaction the regulation appears to contemplate that such general principles could be used in appropriate circumstances as a basis for applying sec_1041 to use the step_transaction_doctrine to limit the scope of sec_1041 in the circumstances of this case would be unwarranted indeed we have already found that alice berger alone reaped the benefits of the ownership of woodbine from date when howard's beneficial_ownership ceased until date when she sold woodbine to the kunkowskis neither of alice berger's arguments carries the day sec_1041 operates to make her liable for tax on the entire gain realized on the sale of woodbine to the kunkowskis issue b adjusted_basis of the woodbine property and business to calculate alice berger's gain we must ascertain her basis respondent determined that the adjusted_basis of the woodbine property and business was no greater than dollar_figure as reflected by the total assets shown on the books_and_records of woodbine as of date alice berger argues that her adjusted_basis should be increased by dollar_figure the amount_paid for woodbine by howard berger in and by the amount of the unrealized_receivables on the books of woodbine on the date of the date transfer we consider these arguments and also whether her adjusted_basis should be increased by any income accrued to howard berger upon his transfer of date to her and by her as a result of her income accrued on the completion of the phase ii mausoleum in date the original dollar_figure purchase_price of the woodbine assets and business was already included in woodbine's books_and_records the original purchase_price was allocated among grave plots buildings equipment and goodwill the goodwill was not amortized and remained on woodbine's books buildings and equipment had been subject_to depreciation from until date and their bases had been appropriately reduced on woodbine's books grave plots were held as inventory on woodbine's books and were expensed as they were sold we conclude that howard berger's original dollar_figure cost had been reduced as a result of depreciation and increased--to reflect the unrecovered costs of unsold mausoleum crypts and cremation niches--to dollar_figure the amount on woodbine's books on date the date of alice berger's sale to the kunkowskis we next consider whether howard berger's accrual of deposit income on his transfer of date to alice changes the basis of the woodbine property and business in her hands sec_1041 provides that after a transfer_incident_to_divorce the basis of the transferee in the property shall be the adjusted_basis of the transferor sec_1_1041-1t a-11 temporary income_tax regs fed reg date describes the treatment of the transferee of property under sec_1041 as follows the transferee of property under sec_1041 recognizes no gain_or_loss upon receipt of the transferred property in all cases the basis of the transferred property in the hands of the transferee is the adjusted_basis of such property in the hands of the transferor immediately before the transfer even if the transfer is a bona_fide sale the transferee does not acquire a basis in the transferred property equal to the transferee's cost the fair_market_value this carryover_basis rule applies whether the adjusted_basis of the transferred property is less than equal to or greater than its fair_market_value at the time of transfer or the value of any consideration provided by the transferee and applies for purposes of determining loss as well as gain upon the subsequent disposition of the property by the transferee thus this rule is different from the rule applied in sec_1015 for determining the basis_of_property acquired by gift emphasis added on the basis of this regulation and of the words of sec_1041 we decided in 90_tc_200 that a husband who bought title to their house from his former wife for dollar_figure under the terms of a divorce agreement could not increase his basis in the house under sec_1041 by the dollar_figure that he paid her our conclusion was based on the assumption properly adopted in that case that a transfer subject_to sec_1041 is a nonrecognition event to both transferor and transferee however sec_1041 enacted in after sec_1041 had been enacted in provides for recognition of gain on transfers that would otherwise be nonrecognized under sec_1041 if the transfer is in trust and liabilities assumed or encumbering the property exceed the adjusted_basis it further provides that proper adjustment shall be made under subsection b in the basis of the transferee in such property to take into account gain recognized by reason of the preceding sentence ie that the transferee's basis is adjusted to reflect any gain recognized upon the transfer by the transferor the structure of sec_1041 as amended would therefore appear to support by analogy adjusting alice berger's carryover_basis in woodbine to reflect the taxable_income accrued to howard berger under sec_446 and 153_f2d_681 5th cir by reason of his transfer of date to her we believe that her basis should be so adjusted we therefore distinguish godlewski v commissioner supra which involved a transfer on which no gain or other income was recognized by either spouse what godlewski really rejects is treating the transfer of the interest in the house in question as a sale when sec_1041 dictated that it should be treated as a gift making adjustments to the basis in woodbine in our case to reflect howard's income accrual on his transfer to alice does not present the same difficulty in order to determine alice berger's gain upon the transfer of woodbine to the kunkowskis we should make all adjustments to the basis of woodbine that are properly attributable to capital_account up to the time of that transfer sec_1016 sec_7701 - 506_us_546 37_bta_767 vacated on other grounds 100_f2d_850 1st cir sec_1_1016-2 income_tax regs proper adjustments are to be made for the period of joint_ownership by both howard and alice berger for the income accrued when howard berger's interest was transferred to alice berger and for the subsequent period of sole ownership by alice berger some of these adjustments as we have seen have already been accounted for in respondent's figure of dollar_figure however those not so accounted for include the income from whatever woodbine-associated source that howard berger must accrue or had otherwise included no later than the time of the transfer of his interest to alice berger to be added to basis the deposit income that alice must accrue upon the completion of the phase ii mausoleum and her other income from the operation of woodbine also to be added to basis a the draw payments and payments of howard's expenses by woodbine to be subtracted from basis and b the similar payments by woodbine to or on behalf of alice also to be subtracted from basis dollar_figure all these adjustments must be made to the woodbine basis of dollar_figure before we can determine alice berger's adjusted 15that the adjustments upward for and are appropriate should be clear from the above discussion the same is true for the adjustments downward for and neither howard nor alice berger reported any of the draw payments as taxable_income and they were right not to do so however now that we must determine alice berger's gain on the sale to the kunkowskis the draw payments can no longer be ignored for tax purposes we must make the same changes to the basis of woodbine that we would make to the basis of partnership interests in the hands of the partners with respect to and we will have potential windfalls if we don't make the adjustments predicated upon howard's and alice's having received distributions from the woodbine business that were never taxed to them generally partners don't recognize gain_or_loss on receipt of cash distributions from a partnership sec_731 but a partner's basis in his partnership_interest outside_basis is reduced by the amount of any money distributed by the partnership sec_705 sec_733 provided the amounts he receives from the partnership do not exceed his outside_basis sec_731 the same is true here of howard's and alice's interests in woodbine basis in woodbine and her taxable gain on the sale to the kunkowskis because the record does not enable us to ascertain all the figures we leave the details to the rule computation before leaving the subject of basis we address the woodbine receivables which were omitted from the woodbine balance_sheet that showed the unrecovered cost of the woodbine assets to be dollar_figure the accounts_receivable generated by the sale of mausoleum crypts were ordinary_income assets16 in the hands of howard and alice berger sec_1221 546_f2d_210 6th cir land option ordinary_income mchugh v commissioner tcmemo_1957_4 land contracts ordinary_income they had a zero basis in the hands of alice berger to the extent they had not been properly taken into woodbine income by howard at the time of his transfer of date to alice and by alice at the time of the completion of the phase ii mausoleum 470_f2d_921 2d cir zero basis revg on other grounds tcmemo_1971_262 354_fsupp_1172 m d pa zero 16the test for whether income from sales of land is ordinary_income or capital_gain is whether the taxpayer was engaged in the trade_or_business whether the taxpayer held the property primarily for sale in the business and whether the sales contemplated by the taxpayer were ordinary in the course of that business 960_f2d_526 5th cir revg tcmemo_1990_296 under this test woodbine receivables from crypt sales were ordinary_income assets basis affd on other grounds 490_f2d_1172 3d cir cf sec_1_1221-2 income_tax regs sec_1_1221-2t b temporary income_tax regs fed reg date respondent did not determine and has not asserted--although there might have been valid grounds for doing so--that unrealized_receivables with respect to phase ii mausoleum crypt sales should have been accrued prior to or upon completion of the phase ii mausoleum in may dollar_figure it therefore appears that the woodbine receivables were not taken into income under woodbine's method_of_accounting which respondent has not disturbed until they were collected as a result the receivables on hand at the time of alice berger's sale to the kunkowskis on date had a zero basis in her handsdollar_figure it appears that the proceeds of 17cf 45_f2d_667 d c cir affg 13_bta_638 discussed supra pp 18it does not escape our notice that there were elements of financial and tax planning in the structuring of the sale transaction that do not appear to have been brought to the attention of howard or alice berger to the financial and tax detriment of alice berger the american cemetery consultants appraisal valued the woodbine receivables as of date which then had a face_amount of dollar_figure by deeply discounting them to a fair_market_value of dollar_figure the latter figure is the value we have attributed to the receivables for purpose of allocating the sale price among the various assets after all the dollar_figure valuation of the receivables was used in computing the dollar_figure sale price of woodbine to be received by alice berger by causing the receivables to be transferred to the cemetery association the kunkowskis in effect caused the difference between the deeply discounted value of the receivables which has been included as continued subsequent collection of those receivables by woodbine has to a substantial extent provided the wherewithal for the payments on the woodbine association certificates of indebtedness held by the kunkowskis and on the kunkowskis' note to alice berger issue c installment_method the gain_or_loss realized by the seller of property usually must be recognized at the time of sale however the seller who is eligible to use the installment_method may defer recognition of gain and the liability to pay tax thereon over the period of and in proportion to the payments as they are made sec_453 under the installment_method the seller is able to recognize gain over the period during which the installment payments are continued part of alice's gain and their substantially higher face_amount assuming that they were collected by the cemetery association in due course over the following 2-year period with few if any bad_debts to escape tax entirely perhaps that difference if the receivables should be considered along with the other woodbine assets to have been transferred to the kunkowskis and re- transferred by them to the cemetery association for its certificates of indebtedness should have been taxed to the kunkowskis if the receivables in fact had a value greater than dollar_figure on date if that difference should be so large as to extend the period of limitations under sec_6501 on the kunkowskis' return respondent may still have time to consider that possibility and determine whether the kunkowskis realized and recognized a substantial ordinary gain on their constructive transfer to the cemetery association of the previously undervalued woodbine receivables from purchasers of phase ii mausoleum crypts the transactions of date were structured for tax purposes in such fashion that as we shall see in the discussion of issue c alice berger will be required to pay a substantial current tax_liability even though she is receiving the dollar_figure sale price in the form of monthly payments with interest over years received rather than be taxed on the entire gain in the year_of_sale see leon h perlin co v commissioner tcmemo_1993_79 alice berger claims installment treatment of her entire gain from the sale of woodbine respondent asserts that the sale on date of woodbine was a dealer_disposition and therefore does not qualify as an installment_sale under section dollar_figure the installment_method is not available for dispositions of personal_property of a kind required to be included in the inventory of the taxpayer on hand at the close of the taxable_year sec_453 sec_15a_453-1 temporary income_tax regs fed reg date the installment_method is also not available for a dealer_disposition sec_453 which includes any disposition of real_property held by the taxpayer for sale to customers in the ordinary course of trade_or_business sec_453 l it would therefore appear to be immaterial for our purposes whether the woodbine burial rights are classified as personal_property or real propertydollar_figure 19respondent has not determined or argued for the application of sec_453 or e concerning the sale of depreciable_property between related_persons and second_disposition by related_persons respectively see generally shelton v commissioner 105_tc_10 20whether the sale of burial rights constitutes personalty or realty is generally determined under state law 145_f2d_1008 4th cir the woodbine property and business is located in new jersey under new jersey case law and statutory law title to a cemetery plot is a legal estate in real_property n j stat ann sec 8a west supp burial space passes to continued the evidence in the record with respect to the woodbine burial rights developed or undeveloped does not indicate any use of them by woodbine other than for sale to customers in the ordinary course see 749_f2d_1483 11th cir assets sold in the ordinary course of business affg in part and revg and remanding on other issues tcmemo_1981_361 the woodbine books_and_records reflect these assets under an inventory classification so does the appraisal prepared by american cemetery consultants therefore the burial rights that had not yet been sold to customers were inventory or property_held_for_sale to customers in the ordinary course of trade_or_business and not eligible for the installment_method in identifying dealer dispositions of both personalty and realty the code refers to any disposition sec_453 and b therefore the sale whether in bulk or individually of the burial rights that are normally sold to the public would be a dealer_disposition of property as a dealer_disposition the sale of those component assets of woodbine is not eligible for the installment_method the component assets clearly not entitled to installment treatment are those classified in the american cemetery consultants' appraisal as grave spaces continued heirs-at-law or devisees of the deceased owner weiss v cedar park cemetery a 2d n j super ct app div therefore the woodbine burial rights appear to be more in the nature of real_property than personalty mausoleum crypts and cremation niches respondent concedes that the woodbine assets used_in_the_trade_or_business not held_for_sale to customers in the ordinary course such as the office building the residence the two service buildings and the equipment would qualify for installment treatment we also include in the category of assets qualifying for installment treatment the roads landscaping lot markers drainage and fencing this leaves to be resolved the characterization of the woodbine accounts_receivable and undeveloped land the unrealized_receivables of woodbine arose from sales of inventory or property_held_primarily_for_sale to customers consisting of mausoleum crypts as such they were ordinary_income assets deriving their character from the property that generated them property that was held_for_sale to customers in the ordinary course of trade_or_business see 50_tc_528 affd per curiam 422_f2d_402 9th cir 36_tc_305 affd on other grounds 309_f2d_208 9th cir liberty natl bank trust v commissioner tcmemo_1979_74 cf fourth natl bank v united_states aftr 2d ustc par n d okla it would be anomalous to allow the sale of the receivables to be entitled to installment treatment when the sales of the mausoleum crypts that generated them were not and would not have been entitled to installment treatment cf liberty natl bank trust co v commissioner supra fourth natl bank v united_states supra we now turn to whether the woodbine undeveloped land was entitled to installment treatment the record contains no evidence whether the entire woodbine tract was zoned exclusively for cemetery purposes or whether the undeveloped land was already exclusively dedicated for cemetery development and sale to customers in the form of grave plots mausoleum crypts or cremation niches however the american cemetery consultants appraisal report reflects the assumption that the undeveloped acreage would be so used and the appraised value of the undeveloped land was based on that assumption in the absence of any proof to the contrary by alice berger we conclude that the undeveloped land of woodbine was most likely held for later development into grave sites and similar_property and was therefore held_for_sale to customers thereby requiring it to be treated as dealer_property cf tollis v commissioner tcmemo_1993_63 in so doing we reject alice berger's argument that she was never in the cemetery business we have already held that she was we also reject any argument by her that the events of were occasioned by her decision to retire from the cemetery business so as to change the character of the woodbine dealer assets to capital assets in her hands we rejected a similar argument in tollis v commissioner supra and we do so here see 36_tc_1117 22_tc_261 10_tc_158 affd 173_f2d_170 9th cir 330_fsupp_681 m d ga respondent argues that the evidence in the record does not permit us to allocate the total woodbine sale price of dollar_figure among component assets qualifying and not qualifying for installment treatment cf 40_tc_680 respondent therefore insists that alice berger has failed to carry her burden of showing that any of her gain qualifies for installment treatment and that therefore her entire gain on the sale to the kunkowskis is taxable as ordinary_income we disagree the rule_of 39_f2d_540 2d cir permits us to approximate the amounts of gain allocable to assets that qualify for the installment_method cohan treatment has been given to allocations of accounting expenses between the capitalizable cost of selling a capital_asset and the deductible expense of general auditing duties 688_f2d_1376 11th cir affg in part and remanding in part on this issue tcmemo_1981_123 of an estate's partnership assets to land a building and personal_property 246_f2d_609 3d cir affg tcmemo_1956_70 and of the purchase_price of a business among physical assets of the business good will and a covenant_not_to_compete 762_f2d_580 7th cir affg tcmemo_1984_68 324_f2d_298 3d cir affg tcmemo_1962_68 the american cemetery consultants appraisal identified the gross value of the assets that we find to be qualified for installment treatment as dollar_figure out of a total gross asset valuation of dollar_figure we therefore find using the cohan_rule that percent of alice berger's gain from the sale qualifies for installment treatmentdollar_figure we leave for the rule computation the determination of the ordinary gain currently taxable to alice berger on the sale and the amounts and character as long-term or short-term of the items of gain entitled to installment treatment in her hands 21removing the dollar_figure of cash from the equation leaves the following allocation of capital_gain installment treatment and ordinary gain dealer_disposition items assets qualifying for assets not qualifying installment treatment for installment treatment office building dollar_figure accounts_receivable dollar_figure residence big_number grave spaces big_number service building big_number mausoleum crypts big_number storage building big_number creamation niches big_number equipment big_number undeveloped land big_number other equipment big_number roads landscaping big_number _______ total big_number big_number 22in so doing we take account of the fact that the appraisal company substantially discounted the value of the oct receivables amounting to dollar_figure--approximately the same amount as the stipulated date face_amount of the receivables dollar_figure --to percent of their face_amount dollar_figure issue self-employment_tax alice berger asserts that she is not liable for any self- employment_tax because she never owned or had a share in the ownership of the woodbine business as opposed to the land and did not participate in the day-to-day operations or management of the business howard berger similarly argues that during and neither he nor alice berger participated in the operation of the cemetery business so that no self-employment_tax should be imposed on the woodbine income of either of them sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income is defined generally in sec_1402 as the net_earnings_from_self-employment derived by an individual during any taxable_year sec_1402 defines the term net_earnings from self- employment as the gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by this subtitle which are attributable to such trade_or_business sec_1_1402_a_-2 income_tax regs provides that the trade_or_business must be carried on by the individual either personally or through agents or employees these provisions are to be broadly construed to favor treatment of income as earnings from self-employment 81_tc_830 petitioners do not deny that woodbine was a trade_or_business under the principles laid down by 480_us_23 it doesn't matter whether alice and howard berger did or did not personally conduct the trade_or_business of woodbine during the years in question they carried on the business through gregg kunkowski their agent or employee moorhead v commissioner tcmemo_1993_314 price v commissioner tcmemo_1993_265 during and until date howard and alice berger are each subject_to self-employment_tax on their respective shares of woodbine's net_earnings during the period thereafter that alice berger alone owned the woodbine business she is subject_to self-employment_tax on her net_earnings from the business excluding any capital_gain from her sale of the business sec_1402 issue a late filing addition under sec_6651 if a taxpayer fails to file a return by the due_date including extensions of time for filing and cannot show that the failure is due to reasonable_cause and not willful neglect sec_6651 imposes an addition_to_tax equal to percent of the underpayment_of_tax for each month or fraction of a month that the return is late not to exceed percent although alice berger filed her income_tax return before the due_date as extended respondent determined that alice berger's requests for extensions of time to file were invalid and that she is therefore liable for an addition_to_tax under sec_6651dollar_figure 23respondent has conceded that howard and susan berger are continued if an extension of time to file is deemed invalid it will not extend the due_date of the return and the taxpayer must show that the failure_to_file a return by the original due_date was due to reasonable_cause and not due to willful neglect 92_tc_899 an extension of time to file may be deemed invalid if the taxpayer did not make a bona_fide and reasonable estimate of his tax_liability using the information available at the time of the extension request id pincite good_faith reliance on the advice of a tax_return_preparer who has been fully apprised of all relevant facts may show that the taxpayer made a bona_fide and reasonable estimate of tax_liability see o'sullivan v commissioner tcmemo_1994_395 in addition the fact that we have come to a substantive conclusion about the issue different from that of petitioners does not of itself indicate that petitioners filed their extension request with a lack of due care or reasonable_cause id alice berger testified and we believe that she relied on her accountant to prepare her extensions and returns for she was receiving fairly sophisticated tax_advice even if it turned out as we have seen that the advice was wrong in various important respects we would not expect a former housewife inexperienced in business financial or tax matters to prepare a rider to the joint_return citing legal continued not liable for this addition_to_tax authorities as was done to support her position that the return was invalid because she was signing under duress at the times her accountant signed the requests to extend the times for filing her return the return was under audit by the internal_revenue_service on date the revenue_agent issued a report taking the position that a substantial part of the phase ii deposits was taxable on the return her return as filed on date pursuant to the extensions took the position obviously with the return preparer's advice that there was no tax due this appears to have been due to the combination of three mistaken positions first that she had a net_loss of dollar_figure from woodbine operations because the bulk of the gross_income had been taxable in the prior year in accordance with the revenue agent's recently issued report second the even more aggressive position she has been taking in this proceeding that she was not taxable on any part of the woodbine operating income because howard berger owned the woodbine business in its entirety and third that she had no gain on the sale to the kunkowskis because the attribution of the sale to howard berger under either or both of the on behalf of and step-transaction approaches under sec_1041 gave her a basis in woodbine equal to the amount_realized of dollar_figure although we have concluded otherwise on the merits we believe that there was a reasonable basis for alice berger's return positions and for her failures to pay tax with her extension applications we reject respondent's imposition of the sec_6651 addition_to_tax issue b accuracy-related_penalty under sec_6662 respondent also determined that alice berger was liable for the accuracy-related_penalty under sec_6662 for if any portion of an underpayment is attributable to negligence disregard of rules or regulations or substantial_understatement_of_income_tax an amount equal to percent of the portion of the underpayment attributable to such negligence disregard or understatement is added to the tax sec_6662 petitioner alice berger bears the burden of proving that she is not liable for this penalty rule a negligence is the failure to exercise due care or the failure to act as a reasonable and prudent person 85_tc_934 the term disregard includes any careless reckless or intentional disregard sec_6662 we have found that alice berger acted as a reasonable and prudent person when reporting her income because she had a reasonable basis for estimating her tax_liability as zero by a parity of reasoning we find that she did not carelessly recklessly or intentionally disregard rules and regulations in connection with the preparation and filing of her return see 94_tc_473 an understatement is substantial if it exceeds the greater of percent of the tax required to be shown or dollar_figure sec_6662 an understatement is defined as the excess of the tax required to be shown on the return over the tax actually shown on the return but the understatement will be reduced if the taxpayer either had substantial_authority for or adequately disclosed the tax treatment shown on the return sec_6662 alice berger provided enough information on her return for respondent to identify the potential controversy arising from the omission of dollar_figure--the amount the revenue_agent's_report had included on the joint_return for the prior year--from her share of woodbine's ordinary_income for see schirmer v commissioner 89_tc_277 this leaves the question whether alice berger's return provided enough information for respondent to identify the potential controversy concerning her disposal of woodbine on that score her return reported the sale proceeds of dollar_figure and claimed a basis of dollar_figure resulting in no reported gain this disclosure was not sufficient to apprise respondent of the potential controversy we therefore address whether alice berger had substantial_authority for her return positions we decide whether a taxpayer had substantial_authority by using the same analysis and the same precedents that we would use in deciding whether the taxpayer's treatment of the item was proper 91_tc_686 affd 893_f2d_656 4th cir we consider the authorities at the time the return was filed or at the end of the taxable_year in question even if those authorities are ultimately held inapplicable collins v commissioner tcmemo_1992_478 affd 3_f3d_625 2d cir harston v commissioner tcmemo_1990_538 affd without published opinion 936_f2d_570 5th cir substantial_authority is an objective standard less difficult to satisfy than more_likely_than_not but more difficult to satisfy than reasonable basis antonides v commissioner supra pincite sec_1 a and b d income_tax regs the weight of authorities supporting a taxpayer's treatment of an item must be substantial in relation to the weight of the authorities supporting contrary positions and an authority is given little weight if it is materially distinguishable on its facts sec_1 b d ii income_tax regs a taxpayer's position may be supported by authority even though there is no decided case or ruling supporting the position thus a taxpayer may have substantial_authority for a position that is supported only by a well-reasoned construction of the applicable statutory provision sec_1 b d ii income_tax regs we believe that alice berger had well-reasoned positions that what we have held to be her share of the woodbine income was not taxable to her under the assignment_of_income_doctrine and 24when alice berger filed her return in date the question whether the assignment_of_income_doctrine or sec_1041 would control the allocation of the income attributable to howard berger's interest in woodbine had not been addressed in a published decision however the internal_revenue_service had taken the position that the assignment_of_income_doctrine could trump sec_1041 and indeed apply to transfers of property with continued because howard berger was the controlling owner of the woodbine business so that he earned its entire income which was paid to her as a property settlement we hold that alice berger had substantial_authority for not reporting the ordinary_income of woodbine that she was led to believe by her advisers was properly taxable to howard berger we further believe that alice berger had substantial_authority also in the form of a well-reasoned position that she had no taxable gain on the sale of woodbine to the kunkowskis her position was that sec_1041 and the temporary regulations thereunder are susceptible to the interpretation and application that the transfer of the full interest in woodbine to alice berger followed by her previously agreed-upon court-ordered sale to the kunkowskis was on behalf of howard berger or should be so regarded under step-transaction principles cf 981_f2d_456 9th cir having concluded that alice berger had substantial_authority for her return position that there was no tax due on her woodbine transactions we reject respondent's imposition of the sec_6662 accuracy-related_penalty to reflect the foregoing continued inhering accrued income elements compare revrul_87_112 1987_2_cb_207 with asimow the assault on tax-free divorce carryover_basis and assignment_of_income tax l rev our opinion in 98_tc_368 a case of first impression holding that sec_1041 trumps the assignment_of_income_doctrine see discussion supra pp was not published until date decisions will be entered under rule
